DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s cancellation of claims 1-23 and addition of new claims 24-26, filed 4 March 2021, are acknowledged by the Examiner.
Claims 24-26 are currently pending.
Additionally, Examiner notes that any cancelled claims should not have the previous claim text, only the claim number followed by (cancelled) is required.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because as necessitated by the newly added claims the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 24 line 6: 
Claim 25 line 1: “first and second opposed doors”
Claim 25 lines 1-2: “first and second opposed doors each comprise a vertical perforation”, it is unclear to the Examiner where the vertical perforation is located on each of the first and second doors (or flaps as described in the specification), rather it seems there is a vertical perforation located on and extending vertically upward from the elongate transverse perforation located on the bottom of the first elongate perforation.
Claim 25 lines 2-3: “secondary flaps” must be explicitly labeled
Claim 26 line 1: “first and second opposed doors”
Claim 26 lines 1-2: “first and second opposed doors each comprise a horizontal perforation”, it is unclear to the Examiner where the horizontal perforation is located on each of the first and second doors (or flaps as described in the specification), rather it seems there is are horizontal perforations extending horizontally from the middle of the first elongate perforation. 
Claim 26 line 3: “tertiary extendable flaps” must be explicitly labeled
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 24 line 6: “first and second opposed doors” 
Claim 25 line 1: “first and second opposed doors”
Claim 25 lines 1-2: “first and second opposed doors each comprise a vertical perforation”, it is unclear to the Examiner where the vertical perforation is located on each of the first and second doors (or flaps as described in the specification), rather it seems there is a vertical perforation located on and extending vertically upward from the elongate transverse perforation located on the bottom of the first elongate perforation.
Claim 25 lines 2-3: “secondary flaps”
Claim 26 line 1: “first and second opposed doors”
Claim 26 lines 1-2: “first and second opposed doors each comprise a horizontal perforation”, it is unclear to the Examiner where the horizontal perforation is located on each of the first and second doors (or flaps as described in the specification), rather it seems there is are horizontal perforations extending horizontally from the middle of the first elongate perforation. 
Claim 26 line 3: “tertiary extendable flaps” must be explicitly labeled
Claim Objections
Claims 24-26 are objected to because of the following informalities:  
Claim 24 line 6: “first and second opposed doors” is suggested to read --first and second opposed flaps to remain consistent with the specification terminology.
Claim 25 line 1: “first and second opposed doors” is suggested to read --first and second opposed flaps to remain consistent with the specification terminology.
Claim 26 line 1: “first and second opposed doors” is suggested to read --first and second opposed flaps to remain consistent with the specification terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation “first and second opposed doors each comprise a vertical perforation spaced from the first elongate perforation” in lines 1-2. This limitation is indefinite as it is unclear to the Examiner how and where the vertical perforation is located on each of the first and second doors (or flaps as described in the specification), rather it seems there is a vertical perforation located on and extending vertically upward from the elongate transverse perforation 
Claim 26 recites the limitation “first and second opposed doors each comprise a horizontal perforation” in lines 1-2. This limitation is indefinite as it is unclear to the Examiner how and where the horizontal perforation is located on each of the first and second doors (or flaps as described in the specification), rather it seems there is are horizontal perforations extending horizontally from the middle of the first elongate perforation, rather than extending from the first and second flaps. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0081189 A1 to Ingimundarson, et al..
Regarding claim 24, Ingimundarson, et al. discloses a spinal support brace (posterior panel used with a spinal orthosis, title, abstract, p. [0013-0014, 0047]), comprising: 
	a belt (belt members); and
	a spinal support plate (posterior panel 36, see annotated Fig 8 below, p. [0013-0014, 0026, 0047, 0049, 0050-0051]) affixed to the belt (belt members may be attached to an attachment system which is in turn attached to the posterior panel thus the posterior panel is affixed a belt members, p. [0013-0014, 0047, 0049]), the spinal support plate including a vertical centerline (“vertical centerline”, see annotated Fig 8 below) along which a first elongate perforation is .

    PNG
    media_image1.png
    688
    750
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/RACHEL A BEREZIK/Examiner, Art Unit 3786                                                                                                                                                                                                        

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786